Mr. Justice Wolf
delivered the opinion of the court.
This is an appeal taken by Dolores Rodríguez y Hurtado, represented by her attorney in fact, Lucas Pérez Valdivieso, of age, married, and a resident of the city of Ponce, from a decision of the Registrar of Property of Ponce, denying the admission to record of a deed of purchase and sale.
By public deed executed on January 18, 1906, before Notary Gustavo Rodriguez, in the city of Ponce, the commercial firm of Fritze, Lnndt & Go., as the liquidator of Fritze, Lnndt & Co., in liquidation, sold to María de los Dolores Rodríguez y Hurtado, represented by her attorney in fact, Lucas P. Val-divieso, the urban estate described below, with all its appurtenances and annexes, conveying to her the property and full ownership which the vendor firm had in said real property.
“A lot and masonry house, with a galvanized-iron roof, bearing government No. 18, with its kitchen, water-closet, stable, carriage bouse, and other appurtenances, having a frontage of 17.83 meters, including the irregular-shaped *755piece in .the rear running to the back end of the court, the lot measuring 19.50 meters in front by 23.68 meters deep; giving a square area of 462.01 meters. It is situated in the fifth barrio of this city, fronting on the east on Leon Street and bounded on the right when entering, on the north side, by the urban property which formerly belonged to Isabel Capó, now belonging to Antonio Pérez Gruerra, on the left, on the south side, by another urban estate belonging to José Miguel Morales ; and in the back, on the west side, by property belonging to Antonio Pérez Gruerra.”
Subsequently, by public deed of September 18, 1908, executed before José Tous Soto, a notary of Ponce, Lucas Pérez "Valdivieso, as the attorney in fact of María de los Dolores Rodríguez y Hurtado, sold, assigned and conveyed to Micaela Leonor Torruella y Rivera the estate above described, transferring to her the rights of property, possession, ownership and any others which his principal might have, to use and enjoy without any restriction whatsoever.
Upon presentation of this deed in the Registry of Property of Ponce for record, the registrar denied the record on the grounds set forth in the decision which he wrote at the foot of said deed, which reads as follows: .
“The record of the foregoing document is denied, because it appears from the registry that the estate sold belongs to the conjugal property of María de los Dolores Hurtado and her husband Angel Castro y Menéndez, and the sale is made by the attorney in fact of the former, Lucas P. Valdivieso y Torruella, under the power which she granted him, which power applies only to the private property of the principal; and in lieu of such record a cautionary notice is entered in favor of Micaela Leonor Torruella y Rivera, effective for a period of four months, at folio 94 of volume 141 of the ayuntamiento of this city, estate No. 1,853, triplicate, record letter A. Ponce, October 6, 1908. Notice served on October 16 of the current year. ’ ’
The person interested, in due time and form, took an ap-, peal from this decision of the registrar seeking the reversal thereof and an order to the registrar to record the said deed.
*756The statements made by the attorney in fact of one of the parties executing a deed of purchase and sale, to the effect that the real property acquired in the name of his principal, who is married, was so acquired with money belonging to the private funds of such principal, in order that such real property may be considered as the private property of the spouse acquiring it and not subject to the conjugal partnership, do not constitute sufficient proof of such fact, according to decisions of the General Directions of Registries of Spain of November 8, 1882, January 25, 1883, and June 30, 1888.
It is not possible to give force and value to the statements of the attorney in fact of María de los Dolores Rodríguez y Hurtado, contained in the deed of purchase and sale executed in her favor by Messrs. Fritze, Lundt & Co., Successors, Limited, dated January 18, 1906, because if this were done, the legal conjugal partnership might be prejudiced.
The decision of the Registrar of Property of Ponce, dated October 6,1908, the subject of this appeal, denying the record, is affirmed; and it is ordered that the documents presented, be returned together with a certified copy of this decision to the said registrar for the proper purposes.

Affirmed.

Justices Hernández, Figueras and MacLeary concurred.
Mr. Chief Justice Quiñones did not take part in the decision of this case.